EXHIBIT 10.2


MetaVisual Creations Limited
Trinity House
Cambridge Business Park
Cowley Road, Cambridge
United Kingdom CB4 OWZ




July 30, 2007


Paul Wilkins
c/o MetaVisual Creations Limited
Trinity House
Cambridge Business Park
Cowley Road, Cambridge
United Kingdom CB4 OWZ


Dear Paul:


The following constitutes the employment agreement (the “Agreement”) between you
(the “Executive”) and MetaVisual Creations Limited (the “Company”), a Company
formed under the laws of the United Kingdom and Wales. This letter also
formalizes your promotion to and sets forth the terms of your employment as
Chief Technology Officer and Senior Vice President - Research and Development of
the Company’s parent, On2 Technologies, Inc. (“On2”), a Delaware corporation.
The title of your position at On2 will be SVP/CTO - On2 Technologies, Inc.
 
1. EMPLOYMENT; ACCEPTANCE OF EMPLOYMENT. The Company hereby employs the
Executive during the Term (as defined below) on a full-time basis to render
exclusive services to the Company as managing director. The Executive hereby
accepts this employment and will render his services as required by the Company
conscientiously, loyally, faithfully, competently and to the best of his talents
and abilities throughout the Term in accordance with the direction and control
of and directors of the Company (the “Directors”). Additionally, the Executive
hereby agrees to serve as Senior Vice President and Co-Chair of the Office of
Technology of On2 and to serve in such capacity to the best of his talents and
abilities throughout the term in accordance with the direction and control of
his designated supervisor and the board of directors of On2.
 
2. TERM OF AGREEMENT. The initial term of this Agreement shall commence on the
date hereof and terminate on July 30, 2010. This Agreement may be renewed by the
Company or On2 upon 90 days’ written notice to the Executive prior to the
expiration of the initial term or any renewal term and acceptance of such offer
of renewal by the Executive within 10 days of receipt of such written notice.
The initial term, as extended by any renewal term, is referred to herein as the
“Term.”
 
3. EXECUTIVE’S DUTIES.
 
a. In his capacity as Senior Vice President and Co-Chair of the Office of
Technology of On2, the Executive’s duties include those services customarily
rendered by a chief technology officer of a publicly traded company of the size
of the Company in the Company’s industry, including those duties as described in
Appendix A attached hereto, and such other duties and services as may reasonably
be assigned from time to time in the conduct of the business of the Company. The
Executive shares equal, joint responsibility for managing and co-chairing the
Office of Technology with James Bankoski, Senior Vice President and Chief
Technology Officer, who shall also bear the title of SVP/CTO On2 Technologies.
 
 
 

--------------------------------------------------------------------------------

 
b. In his capacity as managing director of the Company, the Executive duties
shall include the duties of a managing director of a company of the size of the
Company in the Company’s industry.
 
c. The Executive’s services shall be rendered primarily at the Company’s offices
in Cambridge, U.K., at On2’s offices in Clifton Park, NY, USA, and at such other
locations as the Company may from time to time reasonably request consistent
with its business needs. Travel (and related reasonable expenses) to such
locations other than Cambridge will be at the Company’s expense, reimbursable to
the Executive in accordance with Section 5(b).
 
d. The Executive shall abide by all policies of On2 and the Company and shall,
at all times, comply with all laws, rules and regulations applicable to him, in
his capacity as an employee of the Company, promulgated by any agency,
commission or other body having regulatory or another authority over the Company
or its business.
 
4. EXCLUSIVITY, RESTRICTIVE AGREEMENTS.
 
a. During the Term, the Executive shall devote all of his business time, skill
and energies exclusively to the businesses of the Company and its affiliates,
including On2 (the “Group”).
 
b. The Executive acknowledges that the nature of the services, position and
expertise of the Executive are such that he is capable of competing with the
Group and seriously damaging its business and its prospects to the detriment of
its stockholders and employees. In consideration of the Group’s performance of
its obligations under this Agreement, during the Term and thereafter during the
Restricted Period (as defined below), subject to the provisions of Section 11 of
Appendix B (if less restrictive than the following provisions of this Section
4(b)), the Executive shall not (i) directly or indirectly enter into the employ
of, or render any advice or services, whether or not for compensation, to, any
Person (as defined below) engaged in any Competitive Business (as defined
below); (ii) directly or indirectly engage in any Competitive Business; (iii)
solicit, call on or transact, or engage in any direct or indirect business
activity, or provide assistance in such acts, for a purpose competitive with the
business of the Group, with any (A) customer with whom the Group shall have
dealt at any time preceding the termination of the Executive’s employment, or
(B) independent contractor with whom the Group shall have dealt at any time
preceding the termination of the Executive’s employment; (iv) influence or
attempt to influence any then current or prospective customer or independent
contractor of the Group to terminate or modify any written or oral agreement
with the Group; (v) influence or attempt to influence any person, directly or
indirectly, for a purpose competitive with the business of the Group, either (A)
to terminate or modify an employment, consulting, agency, or other arrangement,
whether oral or written, with the Group, or (B) to employ or retain, or arrange
to have any other Person employ or retain, any person who has been employed or
retained by the Group as an employee, consultant, or agent at any time during
the five (5) year period immediately preceding the termination of the
Executive’s employment; (vi) directly or indirectly have a relationship with or
become interested, whether or not for compensation, in any Competitive Business
as an individual, partner, member, joint venturer, shareholder, investor,
creditor, director, manager, officer, principal, agent, employee, trustee,
consultant, advisor or in any other relationship or capacity whatsoever or, in
the case of any such company whose securities are traded on a national
securities exchange in the United States or otherwise or in the over-the-counter
market, acquire, directly or indirectly, an interest in excess of one percent
(1%) of the outstanding capital stock of such company. The Group’s business is
worldwide in scope; accordingly, the Executive agrees that the covenant not to
compete contained in this Section 4(b) shall not be subject to any geographical
limit.
 
 
 

--------------------------------------------------------------------------------

 
c. For purposes of this Section, any “Competitive Business” shall mean any
business (including, for the avoidance of doubt, any division, unit, subsidiary
or affiliate of any other business, whether or not such other business is a
Competitive Business, unless the Executive can demonstrate upon the Company’s
request that his employment by, engagement in, or his interest in, such unit,
division, subsidiary or affiliate does not and will not require him to provide
services, information, advice or relevant knowledge, skill, know-how or contacts
to the Competitive Business during the Restricted Period) or activity which is
principally engaged in the design or development of digital video compression,
decompression or playback video technologies, video encoding software, or video
pre-processing or post processing technologies.
 
d. For purposes of this Section, “Person” shall mean any corporation, limited
liability company, partnership, joint venture, trust, individual or any other
entity.
 
e. For all purposes of this Section 4, “Restricted Period” shall be the period
of one year immediately following termination of employment for whatever reason,
including, but not limited to, resignation, termination by the Executive for
Good Reason, termination by the Company with or without Cause (as defined below)
or upon the expiration of the Term.
 
5. COMPENSATION.
 
a. During the Term the Executive shall receive base compensation at the rate of
₤90,000 per year, payable semi-monthly by the Company or any subsidiary in
accordance with the Company’s standard payroll policies or as otherwise may be
reasonably agreed to by the parties. Such base compensation as may be increased
from time to time and is hereinafter referred to as “Base Salary”.
 
b. The Company will reimburse the Executive for reasonable expenses related to
its business actually incurred or paid by the Executive in the performance of
his duties under this Agreement, including, but not limited to, home cable modem
and satellite modem bills and cell phone bills, upon presentation of
accountings, expense statements, vouchers or such other supporting information
as may be required by the Company’s policies and upon the Company’s approval.
 
c. The Executive shall be eligible to participate in any incentive compensation
or other bonus scheme available to the most senior members of On2’s management.
 
6. EXECUTIVE BENEFITS.
 
a. During the Term, the Executive shall be entitled to participate in such group
health, retirement, profit sharing, and other benefits programs or plans,
qualified or unqualified, including any future stock option, bonus or other
incentive program, which are or become available to other senior executives of
On2 or the Company, subject to the policies of On2 or the Company with respect
to all of such programs or plans and to variations in benefits policies by
geographical region. Nothing in this Section 6(a) shall be construed to create a
contractual obligation to provide the Executive with any particular form or type
of benefit or to limit the discretion of the Board or Compensation Committee of
On2 or any other duly authorized or appointed plan administrator is permitted to
exercise under any such benefit programs or plans.
 
 
 

--------------------------------------------------------------------------------

 
b. During the Term the Executive shall be entitled to long service holiday
entitlement and other holiday entitlement as provided in Section 2 of Appendix
B, to be scheduled on reasonable notice to the Company.
 
c. The foregoing provisions of this Section 6 shall be subject to the provisions
of Sections 3 through 6 of Appendix B. In case of any inconsistency between
Section 6 and any provision of Appendix B, the provisions of Appendix B shall
prevail.
 
7. TERMINATION OF EMPLOYMENT FOR CAUSE.
 
a. The Company may terminate employment of Executive at any time for any of the
following reasons, each of which is defined as “Cause” (which definition shall
also include the provisions of Section 9.3 of Appendix B):
 
i. commission of a felony, any crime of moral turpitude or any act of material
fraud or dishonesty;
 
ii. misconduct involving fraud, dishonesty or illegality that could reasonably
be expected to damage the Company, its business, operations or reputation, as
determined by the Board;
 
iii. repeated failure to satisfactorily perform material services required under
this Agreement in accordance with the requests of the Board;
 
iv. willful misconduct or gross negligence in the performance of his duties;
 
v. alcohol or illegal drug use or abuse which materially and adversely affects
the Executive’s performance of his duties hereunder or the Company or its
business, operations or reputation;
 
vi. disregard or violation of the legal rights of any employee of the Company or
of the Company’s policies regarding harassment or discrimination;
 
vii. material violation of any policies of the Company, the effect of which
would be materially adverse to the Company or its business, operations or
reputation; or
 
viii. a breach of any material provision of this Agreement (including, but not
limited to, any breach of Sections 3 or 10).
 
If the Company terminates the employment of the Executive for Cause, or if the
Executive resigns during the Term, the Company’s obligations under this
Agreement to pay further compensation shall cease forthwith, except that the
Company will pay the Executive, within 30 days from the date of termination of
his employment, in full and complete satisfaction of all of the Company’s
obligations under this Agreement, (i) the Base Salary and, subject to submission
of all required documentation and the Company’s approval, reimbursable expenses
accrued (but unpaid) through the date of termination and (ii) any accrued but
unused vacation days paid at the rate of the Executive’s Base Salary. Nothing
contained in this Section 7(a) shall be construed to alter the Executive’s right
under any stock option scheme pursuant to which options have been issued to
Executive.
 
b. If the Executive dies during the Term, such death shall be deemed termination
for Cause and the Company’s obligation to Executive’s estate shall be the same
as those for termination for Cause as defined in Section 7(a) above.
 
 
 

--------------------------------------------------------------------------------

 
c. If, as a result of the Executive’s disability or incapacity during the Term
due to physical illness or condition, or mental illness during the Term, the
Executive is unable to perform his duties hereunder for a consecutive 6-calendar
week period, or an aggregate period of 12 calendar weeks during any 12 months
(or such longer period as may be required to comply with any applicable law in
the United States of America or the United Kingdom), the Company shall have the
right, upon 10 days written notice to the Executive, to terminate the
Executive’s employment under this Agreement. Such a termination shall be deemed
termination for Cause as defined in Section 7(a) but shall in no case become
effective until the date at which the Company’s long-term disability plan pays
benefits to him.
 
d. Any alleged breach of this Agreement by either party shall not be deemed a
breach until such time as the breaching party shall have received written notice
from the non-breaching party setting forth the alleged breach (“Alleged Breach
Notice”) and the breaching party shall not have cured (if curable) the breach
set forth in the Alleged Breach Notice in the 15 days (10 days in the case where
the alleged breach relates to a default in payment) after receipt of such
Alleged Breach Notice. If the breach set forth in the Alleged Breach Notice is
not curable and has not resulted in a substantive and material adverse effect on
the party sending the Alleged Breach Notice, the Company and the Executive
shall, at the request of the other, attempt to meet and discuss such alleged
breach before resorting to remedies or rights under this Agreement or otherwise.
Notwithstanding the foregoing, this Section shall not apply to, and the
Executive shall have no right to cure, a breach by him under clauses (i) and
(iv) of the definition “Cause” contained in Section 7(a), above.
 
8. TERMINATION OTHER THAN FOR CAUSE.
 
a. If the Company terminates the Executive’s employment without Cause, the
Company’s obligations under this Agreement shall be as follows:
 
i. The Company shall continue to pay to the Executive, or in the case of death
of the Executive to his successors or legal representatives or to his estate,
during the first to occur of (A) the 180 days immediately following such
termination of employment and (B) the expiration of the Term (such period is
hereinafter referred to as the “Severance Period”), his Base Salary on a
semi-monthly basis as would have been paid to the Executive had his employment
with the Company continued during the Severance period;
 
ii. The Company shall pay to the Executive his proportionate share of any bonus
compensation to which he would have received had he continued to be employed
until the end of the relevant bonus calculation period. Such bonus compensation
shall be payable in a lump sum within 30 days of determination of Executive’s
bonus amount;
 
iii. The Company shall continue to provide all benefits to the Executive during
the Severance Period as would have been provided had employment continued,
including medical, disability and life insurance; and
 
iv. The Company shall reimburse the Executive for all reasonable reimbursable
expenses accrued (but unpaid) to the date of termination or expiration of the
Term, subject to submission of all required documentation and the Company’s
approval, as the case may be; and within 10 business days after such
termination, any accrued but unused vacation days paid at Executive’s Base
Salary.
 
b. If a termination without Cause takes effect prior to the expiration of the
Term, all of the Executive’s stock options which would have vested and become
exercisable had the Executive’s employment continued to the end of the Term in
which such termination without Cause has occurred shall vest and become
exercisable in accordance with their terms.
 
 
 

--------------------------------------------------------------------------------

 
c. Notwithstanding Section 8(b), if the Company terminates the Executive’s
employment without Cause following a business combination (including, but not
limited to, sale or purchase of assets, merger, consolidation or other
transaction that results in the stockholders of the Company receiving liquid
consideration for a majority of the holdings in the Company accompanied by a
change in actual control of the Company), all stock options theretofore granted
to the Executive shall vest and become exercisable in accordance with their
terms.
 
d. The Executive shall further be subject to, and have the benefits of, Section
9 of Appendix B, to the extent that the same relate to termination of employment
by the Company without Cause.
 
9. EXECUTIVE’S TERMINATION FOR GOOD REASON.
 
a. If the Executive terminates his employment for Good Reason (as defined
below), the Company’s obligations to pay further compensation under Section 5
shall cease forthwith, except that the Company shall pay the Executive:
 
b. All Base Salary for the Severance Period;
 
c. Any amount of any bonus that has become payable with respect to a completed
Calendar Year (as defined below) but has not been paid to the Executive;
 
d. The Board’s good faith estimate of the amount of a bonus, if any, that would
become payable for the Calendar Year in which such termination occurs, based
upon the goals agreed to by the Company and the Executive or established by the
Compensation Committee of the Company for such Calendar Year: and
 
e. An amount equal to all reasonable reimbursable expenses accrued (but unpaid)
to the date of termination, subject to submission of all required documentation
and the Company’s approval, as the case may be.
 
f. “Good Reason” means the occurrence of any of the following:
 
(i) the Executive is demoted or removed from, or does not continue to hold, the
positions or offices described in Section 1(a) hereto or a position or office
substantially similar in nature without his consent; or
 
(ii) the assignment to the Executive without his reasonable consent of any
duties materially inconsistent in any material respect with his position or with
his authority, duties or responsibilities as Senior Vice President and Chief
Technology Officer, or any other action by On2 or the Company which results in a
material diminution in position, authority, duties or responsibilities from the
position, authority, duties or responsibilities of a co-chief technology officer
of a company similar in size, capital structure and business to On2, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith or inherent in the nature of a jointly-held position;
 
(iii) the Company fails to pay or provide when due (or reduces) the Base Salary
or benefits to which the Executive is entitled hereunder, which failure is not
cured (or which reduction is not corrected) within 15 days after the receipt by
the Company from the Executive of his written notice referring to this provision
and describing such failure (or reduction).
 
g. “Calendar Year” means the twelve months ending December 31 in which any part
of the Term falls.
 
 
 

--------------------------------------------------------------------------------

 
h. The Executive shall further be subject to, and have the benefit of Section 9
of Appendix B, to the extent that the same relate to termination of employment
by the Executive for Good Reason.
 
10. NONDISCLOSURE.
 
a. Except as required in order to perform his obligations under this Agreement,
the Executive shall not, without the express prior written consent of the
Company, for any reason, directly or indirectly, disclose or divulge to any
Person or use for his own benefit or for any purpose other than the exclusive
benefit of the Group any of the Group’s Confidential Information or Trade
Secrets at any time (both during the Term and thereafter) during which such data
or information continues to constitute Confidential Information or a Trade
Secret. Except as required to be disclosed to his attorney, accountant or
financial advisor, the Executive shall not disclose or divulge to any Person
(particularly to any employee of the Company) any terms of the Executive’s
compensation under this Agreement. Upon any termination or expiration of his
employment, the Executive will promptly deliver to the Company all data, lists,
information, memoranda, documents and all other property belonging to the Group
or containing Confidential Information or Trade Secrets of the Group.
 
b. As used in this Agreement:
 
i. “Confidential Information” of the Group shall mean any valuable,
competitively sensitive data and information related to the Group’s business
other than Trade Secrets that are not generally known by or readily available to
the Group’s competitors, including, among other things, that which relates to
services performed by the Executive for the Group, or was created or obtained by
the Executive while performing services for the Group or by virtue of the
Executive’s relationship with the Group. “Confidential Information” includes,
but is not limited to, all tangible or intangible business or financial plans,
processes, strategies, market research and analyses, projections, methods and
techniques, forecasts and forecast assumptions, business practices, operations
and procedures, marketing information, customer information and other business
information, including records, technologies, designs, patents, business plans,
financial statements, manuals, memoranda, lists and other documentation
respecting the Group; and
 
ii. “Trade Secrets” shall mean information or data of the Group, including but
not limited to technical or non-technical data, compilations, programs, devices,
methods, techniques, processes, financial data and financial plans, that: (a)
derive economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other Persons who can
obtain economic value from their disclosure or use; and (b) are the subject of
efforts that are reasonable under the circumstances to maintain their secrecy.
To the extent that the foregoing definition is inconsistent with a definition of
“trade secret” mandated under applicable law, the latter definition shall govern
for purposes of interpreting the Executive’s obligations under this Agreement.
 
iii. The obligations set forth in this Section shall not be applicable to any
information which: (A) the Group has authorized the Executive in writing to
publicly disclose, copy or use, but only to the extent of such authorization;
(B) is generally known or becomes part of the public domain through no fault of
the Executive; (C) is disclosed to On2 by third parties without restrictions on
disclosure; or (D) is required to be disclosed in the context of any
administrative or judicial proceedings; PROVIDED that, if the Executive is
requested or becomes legally compelled to disclose any Confidential Information
or Trade Secrets, the Executive will provide On2 with prompt written notice so
that On2 may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Section and the Executive will cooperate
with On2 in any effort On2 undertakes to obtain a protective order or other
remedy. If such a protective order or other remedy is not obtained or On2 waives
compliance with this Section, the Executive will furnish only that portion of
the Confidential Information and Trade Secrets that is legally required and will
exercise all reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded the Confidential Information to be disclosed. On2
hereby agrees to indemnify and hold harmless Executive from all costs and
expenses, including attorneys’ fees, he incurs in carrying out his obligations
under the provisions of this subsection 10(b)(iii) and further agrees upon the
written request of Executive to advance to Executive the anticipated cost of
complying with his obligations under such proviso provisions.
 
 
 

--------------------------------------------------------------------------------

 
11. REPRESENTATIONS AND WARRANTIES. The Executive hereby represents and warrants
that (a) he has the right to enter into this Agreement with the Company and to
grant the rights contained in this Agreement, and (b) the provisions of this
Agreement do not violate any other contracts or agreements that the Executive
has entered into with any other individual or entity.
 
12. SERVICES OF THE EXECUTIVE. In the course of his employment under this
Agreement, the Executive will have access to Trade Secrets, the disclosure or
unauthorized use of which, the Group seeks to protect and the Executive has
agreed to protect. As a result of benefits accruing to the Executive from his
access to such Trade Secrets, and of the improvement in his knowledge, and
proficiency arising therefrom, the Executive acknowledges that (a) his services
are and will remain special and extraordinary, and have and will have a peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in any action at law; (b) he is willing to comply with the restrictions
contained in Sections 4(b) and 4(c); (c) the restrictions contained in those
Sections will not impair his ability to earn a living in any businesses other
than those businesses from which he is prohibited during the time of such
restriction; and (d) a material breach of his obligations under Sections 4(b),
4(c) or 10 will cause the Group irreparable injury and damage. It is, therefore,
agreed that the Group, in addition to any other remedies, shall be entitled to
injunctive and other equitable relief to enforce its rights under, and to
prevent a breach of, Sections 4(b), 4(c) and 10 of this Agreement by the
Executive.
 
13. ASSIGNABILITY ETC. This Agreement shall be nondelegable and nonassignable by
the Executive, and shall inure to the benefit of heir and assigns the Executive.
This Agreement shall be binding upon and inure to the benefit of the Company and
any entity succeeding to all or substantially all of the business assets of the
Company by merger, consolidation, purchase of assets or otherwise.
 
14. NOTICES. Any notice pertaining to this Agreement shall be in writing and
shall be served by delivering said notice (i) by hand, (ii) by overnight mail by
a internationally recognized carrier, (iii) by sending it by certified mail,
postage prepaid, return receipt requested, or (iv) by confirmed fax, with notice
confirmed, to the Executive at the address first stated above or his office at
the Company, and to the Company at the addresses stated above with a copy to:
 
On2 Technologies, Inc.
21 Corporate Drive, Suite 103
Clifton Park, NY 12065
Attn: Chief Executive Officer


The addresses for notice may be changed by notice given to the other party
pursuant to this Section.
 
15. MISCELLANEOUS.
 
a. This Agreement (including its Appendices) contains the entire understanding
of the parties to this Agreement with respect to the subject matter of this
Agreement and supersedes all previous written and oral agreements between the
parties with respect to the subject matter set forth in this Agreement. The
rights granted to the Executive under Appendix B shall be in addition to the
rights granted under the provisions of this Agreement
 
 
 

--------------------------------------------------------------------------------

 
b. This Agreement may not be modified or amended except by a writing signed by
the parties to this Agreement.
 
c. Any provision of this Agreement that is deemed invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction and subject to
this Section, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions of this
Agreement in such jurisdiction or rendering that or any other provision of this
Agreement invalid, illegal or unenforceable in any other jurisdiction. If the
covenant should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.
 
d. The following provisions of this Agreement shall survive in accordance with
their terms, the expiration or termination of this Agreement for any reason:
Sections 4, 7, 8, 9, 10, 11, 12 and 15.
 
e. A waiver by either party of any Section, term or condition of this Agreement
in any instance shall not be deemed or construed to be a waiver of such Section,
term or condition for the future or of any subsequent breach thereof, and any
such waiver must be in writing, signed by the party to be charged. All rights
and remedies contained in this Agreement are cumulative, and none of them shall
be construed so as to limit any other right or remedy of either party.
 
f. The headings and titles to the Sections of this Agreement are inserted for
convenience only and shall not be deemed a part of or affect the construction or
interpretation of any provisions of this Agreement.
 
g. All references to Sections shall be to sections and schedules of this
Agreement.
 
h. All references using male pronouns shall be deemed to include female
pronouns.
 
i. This Agreement may be signed in multiple counterparts, each of which shall be
deemed an original. Any executed counterpart returned by facsimile shall be
deemed an original executed counterpart.
 
 
 

--------------------------------------------------------------------------------

 
If the foregoing accurately reflects the Executive’s understanding, please
countersign and return one counterpart of this Agreement to the Company.
 
Sincerely yours,
 
METAVISUAL CREATIONS LIMITED
 




By: _________________________
Name:
Title:  Director


Consented to:


ON2 TECHNOLOGIES, INC. (in its capacity as sole stockholder of Metavisual
Creations Limited)


By: _________________________
Name:  Bill Joll
Title:  President and Chief Executive Officer


EXECUTIVE






_________________________
Paul Wilkins


 
 

--------------------------------------------------------------------------------

 


APPENDIX A
 


Office of the Technology


The Office of the Technology (“Office”) is an executive department reporting to
the CEO focused on scientific and technical issues within a company. The Office
will oversee a technical staff at the company with a focus on research related
to video compression technologies. The principals must be responsible for
creating, evangelizing - both internally and externally - and then implementing
a technological strategy for the entire On2 business with the goal of
strengthening On2’s leading position in video compression technologies and
establishing a strategic leadership in a fast-growing video space:


Responsibilities/Skills


This office provides a technical voice in the strategic planning for a company
and helps determine what types of products or services the company should focus
on.


A list of responsibilities/ required skills are:



·  
Innovate. Participate in research and product creation directly. Be a
significant part of innovative products. Anticipate and leverage technology
opportunities to maintain competitive advantage




·  
Manage. Lead and manage the research relating to technologies that are of
significance to the company. Build internal expertise in new areas. Manage and
grow the company’s technical infrastructure to support domestic and
international growth.




·  
Advise. Provide advice on company products, services, strategy, and structure.
Similar to any other corporate executive, but with a uniquely technical
competence. Evaluate all internal technologies (On2/Hantro) and work with the
Development organizations to maximize the value of existing and future products
based on the analysis of these technologies.




·  
Value. Aid in the valuation of internal businesses or of potential acquisitions.
Provide analysis and opinion on the value of product portfolios, patents,
facilities, and skilled staff.




·  
Vision. Build a vision for what technology will make possible, how it will
impact a company’s business area, and how to squeeze the most value from these
changes.




·  
Communicate. Communicate the vision of the company to its own technical staff,
to industry groups, and to the technical trade press. Engage these groups with
terms from their own domain and with the personal credentials to be respected.




·  
Teamwork. Work with product architects, engineering and business managers to
ensure that the technological strategy results in creating a thoroughly modern
product line capable of satisfying fast changing market demands and thus
maximize business objectives. Excellent consensus building and written and
verbal communication skills a must.



 
 

--------------------------------------------------------------------------------

 
APPENDIX B


STATEMENT OF MAIN TERMS AND CONDITIONS OF EMPLOYMENT


DATE AT WHICH INFORMATION IN THIS DOCUMENT IS CORRECT: July 30, 2007


EMPLOYEE'S NAME: Paul Wilkins


DATE OF COMMENCEMENT OF EMPLOYMENT:


Continuous period of employment, beginning with the commencement of your
employment with MetaVisual Creations Limited (“Metavisual”)


MAIN PLACE OF WORK:


Per the Letter Agreement, dated July 30, 2007, to which this Appendix B is
attached (the "Executive Employment Agreement")


JOB TITLE


Per the Executive Employment Agreement.


1.    HOURS OF WORK
 

1.1          
You will normally work a minimum 371/2 hour week of the five days Monday to
Friday inclusive, plus such time as is necessary to adequately fulfill the
requirements of your job.

 
2.     HOLIDAYS AND HOLIDAY PAY
 

2.1         
The holiday year is from 1 January to 31 December each year.

 

2.2         
The Company provides a holiday entitlement of 30 working days plus any long
service entitlement.

 

2.3         
In addition to the above, you will also receive a paid holiday on or in respect
of each of the eight Public Holidays as listed below:

 
New Year's Day         May Day                                   Christmas Day
Good Friday               Spring Bank Holiday               Boxing Day
Easter Monday          Late Summer Holiday



2.4         
Employees joining or leaving the Company during the year will be entitled to a
proportion of their full entitlement of paid holiday calculated on a pro rate
basis per completed week of service.

 

2.5         
You will continue to receive normal salary while taking annual holiday
entitlement.

 

2.6         
Should you leave the Company for whatever reason and holidays taken exceed
entitlements, then you accept as part of these Conditions of Employment that the
Company has the right to deduct payments made in excess from any monies owing to
the Company.

 

2.7         
Should you be absent for more than 13 weeks for any reason, the Company reserves
the right to suspend accrual of any holiday in excess of the minimum 4 weeks
conferred by the Working Time Regulations (this Clause will not apply to the
Ordinary Maternity Leave period.)

 
 
 

--------------------------------------------------------------------------------

 
3.     SICK PAY SCHEME
 

3.1         
In addition to the Statutory Sick Pay Scheme for which the qualifying days will
be Monday to Friday, the Company operates a discretionary Sick Pay Scheme for
employees, details of which are as follows:

   

3.1.1     
Up to two weeks sickness will be paid at full pay in any 12 month  period.

 

3.2         
Any further discretionary sick pay will be dependent on the nature of the
illness or injury, length of service and previous attendance record and a case
meeting will be held between the Line Manager and HR to discuss the facts of the
case and the employee would be advised of the outcome. Discretionary sick pay
will not apply to short-term absenteeism that is only self-certified nor will it
be offered in circumstances of sports injuries or where there is sufficient
evidence to satisfy the Company that the absence was through the employee's own
negligence.

 

3.3         
To qualify for Company sick pay, you must also comply with the requirements for
sickness notification and certification as laid down in the Employment Section
of the On2 Technologies Employee Handbook (the “Employee Handbook”).

 

3.4         
Any additional Company sick pay will be subject to the receipt of medical
certification and if necessary medical reports, and are entirely at the
discretion of the Company and will not create a precedent either for Company or
for the individual.

 

3.5         
In the event the Company believes that an employee qualifies for further
discretionary sick pay, as outlined above, the following guidelines would be
considered.

 
3.5.1 Up to three years continuous service ………..13 weeks at half pay.
 
3.5.2 After three years but less than five years
continuous service………………………… 13 weeks at full pay.


3.5.3 After five years continuous service…….....… 13 weeks at full pay and
a further 13 weeks at half pay



3.6        
The sick pay year, for calculation purposes, starts from the first period of
absence in any 52 week period and all payments will be made up from any
Statutory Sick Pay entitlement or any State Sickness Benefit.

 
4.     HEALTH CARE SCHEMES
 

4.1        
You may participate free of charge in Company's private health insurance scheme
(which is taxable as a benefit in kind) and Company's permanent health insurance
scheme, subject to acceptance by the insurance company (which provides an income
during prolonged absence due to total disablement). You would be subject to the
rules of the schemes.

 

4.2        
You are advised that these benefits are only provided while still in employment.
This provision does not imply that the company will retain employees who are
incapable of carrying out normal contractual duties by reason of ill health. In
appropriate circumstances the Company reserves the right to terminate employment
on the grounds of capability even though this would mean that the benefit under
the Private Health Insurance scheme would no longer be payable.

 
5.     PENSION SCHEME
 

5.1        
All employees are automatically "contracted-in" to the State Earnings Related
Pension Scheme (SERPS). Employees may choose to "contract-out" of SERPS either
using the Company’s Group Personal Pension Scheme or a personal pension provider
of their choice (if any). Employees are urged to seek Independent Financial
Advice as to the suitability of "contracting-out" and this should be reviewed on
a regular basis.

 
 
 

--------------------------------------------------------------------------------

 
6.     LIFE ASSURANCE
 

6.1        
Company provides you with life assurance cover from your first day of employment
to a level of four times basic salary subject to you being accepted by the
insurance company.

 
7.    GRIEVANCES
 

7.1        
The Company's grievance procedure is as detailed in the Employee Handbook.

 
8.     DISCIPLINARY PROCEDURES
 

8.1        
The main disciplinary procedures of the Company are as detailed in the
Employment section of the Employee Handbook.

 
9.     TERMINATION OF EMPLOYMENT
 

9.1        
After eights months continuous service, the Company is required to give you and
you are required to give the Company three months notice in writing irrespective
of length of service. If you give notice to the Company to terminate your
employment or you are given notice by the Company, it may be possible, by mutual
agreement, to waive the formal periods of notice.

 

9.2        
If the Company terminates your employment without Cause (Cause is defined
below), then you will be entitled to receive a severance payment.

 
"Cause" shall mean:
 

(i)  
your embezzlement, willful breach of fiduciary duty or fraud with regard to the
Company or any of the Company's assets or businesses.

 

(ii)  
your conviction of any criminal offense (other than a traffic violation);

 

(iii)  
your behavior, which is likely in the reasonable opinion of the company to
prejudice the interests of reputation of the Company; or

 

(iv)  
any other breach by you of a material provision of the terms of your employment
hereunder that remains incurred for thirty (30) days after written notice
thereof is give to you. If the Company terminates your employment for Cause, the
Company shall have no further obligation of liability to you relating to your
employment hereunder, or the termination thereof, other than for your base
salary earned but unpaid through to the date of termination.

 

9.3        
The Company has the right to dismiss employees without notice in the case of
gross misconduct.

 

9.4        
The Company reserves the right to make deductions from an employee's salary upon
leaving or otherwise to reclaim any outstanding monies owed by the employee to
the Company.

 
10.    GARDEN LEAVE
 

10.1      
The Company reserves the right to require you to remain at home during any
notice period and remain available to attend the workplace if required. During
any notice you may not be engaged in any capacity with another company without
written permission

 
 
 

--------------------------------------------------------------------------------

 
11.    RESTRAINT CLAUSE
 

11.1      
Due to the nature of your work, upon leaving the Company you are not allowed,
for a period of one year from the date of termination, to work for any
competitor of the Company, or set up a business in competition, either directly
or indirectly, within that radius.

 

11.2      
You will not for one year after the termination of your employment for whatever
reason, endeavor to solicit orders or custom from any person, firm or company
who during the period of one year before termination of your employment have
been a customer of the Company or any associated Company, or endeavor to
influence in any way the relationship between any supplier or employee of the
Company or any associated Company.

 

11.3      
Each of the clauses listed above are deemed to be independent and should any
clause be judged to be unenforceable, then any such judgment will not make null
and void or adversely affect the other clause(s).

 
12.    COLLECTIVE AGREEMENTS
 

12.1      
There are no collective agreements, which affect the terms and conditions of
your employment.

 
13.    DATA PROTECTION
 

13.1      
I understand and agree that the Company is permitted to hold personal
information about me as part of its personnel and other business records and may
use such information in the course of the Company's business.

 
14.    PROVISION OF BENEFITS BY THE ON2 GROUP
 

14.1      
I understand and agree that Company’s parent corporation, On2 Technologies, Inc.
(“On2”), or any other subsidiary of On2 may, to the extent allowed by applicable
law or regulation, provide some or all of the benefits described herein.

 
15.    DECLARATION
 
I accept this Statement, a copy of which has been given to me.


I have also received a copy of the Employee Handbook, which I understand is part
of my "terms of Employment".






Signed:_______________         Dated:____________________